Citation Nr: 1744977	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a sleep disorder, to include insomnia and obstructive sleep apnea.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from September 1980 to February 1988 and September 1989 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a March 2008 rating decision the RO denied service connection for right and left shoulder disabilities, right knee disability and insomnia.  Subsequently, in an August 2011 rating decision, the RO denied service connection for hypothyroidism.  

The present issues were previously before the Board in November 2015.  They were remanded for further development and in order to afford the Veteran VA examinations.  

The scope of a sleep disorder claim includes any sleep disability that may reasonably be encompassed by the Veteran's description of the claim, symptoms, and the other recorded information.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the evidence of record, the Board has broadened the service connection claim for insomnia on appeal to include obstructive sleep apnea, as reflected in the title page.

The issues of right shoulder, left shoulder and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have any undiagnosed illness or medically unexplained chronic multisymptom illness manifested by hypothyroidism.

3.  Hypothyroidism was not initially manifested during service, was not initially manifested within one year of service, and is not etiologically related to the Veteran's military service.  

4.  The Veteran's does have a sleep disorder that is causally or etiologically related to a disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypothyroidism, to include as a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a sleep disorder, to include insomnia and sleep apnea, are met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1116, 1117, 1131, 5107 (West 2015); 38 C.F.R. §§ 3 .l (d), 3.6(a), 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by letters sent to the Veteran in May 2007 and August 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records (STRs), post service VA treatment records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations for his hypothyroidism and sleep disorder claims in February 2009, June 2011 and April 2016.  The VA examiners reviewed the Veteran's claims file, medical records and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303 (b), 3.307. 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Hypothyroidism

The Veteran is claiming service connection for hypothyroidism, to include as due to a qualifying chronic disability as a result of his service in Southwest Asia.  

Upon review of the evidence of record, the Board finds that service connection for hypothyroidism, to include pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for Persian Gulf Veterans with qualifying chronic disabilities is not warranted.

The Veteran reported during a November 2000 examination in service that he experienced swollen or painful joints, frequent or severe headaches, skin diseases and cramps in his legs.  In a November 2010 letter to the Board, the Veteran wrote that his hypothyroidism leaves him cold and tired with unexplained weight gain and dry, scaly, flaky skin with hair loss in patches.  He also attributed his headaches, skin rashes, joint and muscle pains and bowel problems to Gulf War Syndrome.  

In June 2011 the Veteran was afforded a Gulf War examination.  During the examination the Veteran reported fatigue with erratic sleep habits and night sweats.  The examiner also noted that the Veteran experienced a rash on his right calf and scalp.  

It was also noted that the Veteran began experiencing diverticulitis flares in 2008.  They resulted in sudden urges to have a bowel movement, abdominal cramps and pain.  

The Veteran also reported that he began experiencing muscle and joint pain in 2004 while in service.  His stiffness and pain improved with movement, but he would become very stiff after 30 to 40 minutes of non-movement.  He also experienced aches in the morning, but those aches decreased in severity after about 10 minutes of movement.  It was also noted that the Veteran could only ride a stationary bike for about 10 minutes due to joint pain, while he previously would work out in the gym for an hour, run three to five miles at lunch, perform martial arts and weight lifting totaling 15 workouts per week.  

The Veteran also reported that he began to notice a full body sensation comparable to pin pricks in 2000.  This would occur 30 to 40 times per month.  In addition, he experienced chronic headaches, which he has had throughout his lifetime. 

The examiner concluded that a physical examination of musculature to extremities failed to reveal any abnormalities.  Strength was 5/5, good tone, normal muscle mass, no muscle aches or tenderness on deep palpation.  The examination failed to support chronic fatigue syndrome or fibromyalgia.  Based upon the examination, the examiner also concluded that Gulf War Syndrome was not supported.  Although the Veteran experienced fatigue, he did not meet the criteria for chronic fatigue syndrome or fibromyalgia.  He also had diagnoses of diverticulitis, consistent with his gastrointestinal symptoms and bilateral rotator cuff tendonitis, severe bilateral knee degenerative joint disease, degenerative disc disease of the spine with sciatica associated with his joint pain and lichen simplex accounting for his calf rash.  In addition, his chronic tension headaches with occasional migraines did not change from pre-military symptoms/condition.  Laboratory testing also supported a hypothyroidism diagnosis. 

In April 2016 the Veteran was afforded a VA examination for thyroid and parathyroid conditions.  He was diagnosed with hypothyroidism.  It was noted that the Veteran's first abnormal thyroid stimulating hormone was in June 2007.  

The examiner noted that there was no indication of treatment for hypothyroidism in the Veteran's STRs and his first diagnosis did not occur until over a year after his discharge from service.  He concluded that the Veteran's hypothyroidism was less likely than not incurred in or caused by the claimed in-service injury, event or illness, because it was not diagnosed until July 2007, which was more than 12 months after discharge from service.  He also stated that the Veteran's hypothyroidism was not an undiagnosed illness, also claimed as Gulf War Syndrome, because the disability was determined to result from a known clinical diagnosis, which was neither occurred in nor was caused or aggravated by service.  

In addition to the VA medical examination reports, medical records and STRs, numerous lay statements were submitted in support of the Veteran's claim.  It was reported by these individuals that the Veteran experiences physical pain on a daily basis and that he has difficulty with routine activities such as walking and standing from a seated position.  

As explained by the medical opinions discussed above, neither an undiagnosed illness, nor a medically unexplained chronic multisymptom illness, has been shown in connection with the Veteran's claimed hypothyroidism.  Furthermore, the Board finds the assessments of the June 2011 and April 2016 VA examiners persuasive.  The examiners had appropriate expertise and based their assessments on review of the claims file, examinations and interviews of the Veteran, and a review of relevant medical literature.  Furthermore, there is no objective competent and probative evidence, such as a medical assessment, suggesting that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by his claimed symptoms.

As such, because the Veteran's hypothyroidism is not an undiagnosed illness, service connection under 38 C.F.R. § 3.317 is not warranted.  Moreover, while the Veteran has reported symptoms of muscle and joint pain as well as fatigue since service, the weight of the evidence does not show that he had been diagnosed with hypothrodism until July 2007 more than one year after service.  Accordingly, service connection on either a direct bases or due to a presumptive chronic disability manifesting within one year of active service is not warranted.  

In addition, the Board finds that the claim of entitlement to service connection hypothyroidism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); See also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Sleep Disorder

The Veteran claimed service connection for insomnia, but as noted above, the issue has been recharacterized as service connection for a sleep disorder, to include insomnia and obstructive sleep apnea. 

His STRs show that he complained of frequent trouble sleeping while in service in November 2000.  The Veteran continued his complaints of difficulty sleeping most nights in December 2005.  

During a February 2009 VA examination, the Veteran reported a degree of depressive symptoms, in particular physiological symptoms such as limited energy and poor sleep.  He also met the diagnostic criteria for primary insomnia in that he demonstrated difficulty maintaining sleep that is associated daytime fatigue for at least one month.  The Veteran stated that he will sleep from about 9:00 p.m. to 1:30-2:00 a.m. and be unable to fall back asleep.  He felt this was due to tinnitus.   

During a June 2011 VA examination the Veteran reported fatigue with erratic sleep habits and night sweats.  In November 2011 the Veteran reported that averaging three to four hours of sleep, three or four night per week, was taking a toll.  Although he was advised in service that his sleep disturbance was a by-product of advancing age, he did not observe these problems in his peers.

In May 2016 the Veteran was afforded a VA examination for mental disorders.  He was diagnosed with obstructive sleep apnea hypopnea which resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The May 2016 examiner determined that the Veteran's obstructive sleep apnea was at least as likely as not caused by his military service.  He reasoned that the Veteran has been having problems sleeping since the late 1990s or early 2000s which active in the Marines.  The examiner determined that the diagnosis of primary insomnia made in February 2009 was a mis-diagnosis and that his symptoms were consistent with obstructive sleep apnea.  

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must liberally interpret a claimant's characterization of his or her disability when a broad interpretation is more favorable to the Veteran.  For example, a claim for service connection for PTSD should be broadly construed to include claims for service connection for any psychiatric disorder related to service.  See Id. at 5.  According to his post-service VA records of medical treatment, the Veteran participated in a sleep study in April 2016.  The study revealed a diagnosis of moderate obstructive sleep apnea.  

The Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's sleep disorder was incurred during his active duty service.

In light of the fact that the Veteran reported frequent difficulty sleeping during service, an April 2016 diagnosis of obstructive sleep apnea and the positive nexus VA opinion, the Board finds that the evidence is, at the very least, in relative equipoise as to whether this disability was incurred in service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  

As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's sleep disorder is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


ORDER

Service connection for hypothyroidism, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a sleep disorder, to include insomnia and obstructive sleep apnea, is granted



REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claims for right shoulder, left shoulder and right knee disabilities. 

Right and Left Shoulders

The Board remanded the Veteran's right and left shoulder claims in November 2015 in order to afford him VA examinations.  It was requested that the examiner provide opinions regarding whether his right and left shoulder disorders are a) related to or had its onset in service; or b) in the case of arthritis, manifested to a 10 percent level within the first year after discharge from service ending in April 2006.  The Veteran was provided VA examinations for his right and left shoulder claims in April 2016.  

The Board finds, however, that although the examiner chronicled in-service clinical data relating to range of motion and muscle strength, the ultimate opinions were general and conclusory and did not provide the required clinical rationale as to why the Veteran's left shoulder strain and right shoulder degenerative joint disease were not related to service.  The Board thus finds that these are inadequate opinions.  A summary statement without adequate rationale is insufficient to deny the Veteran's claims.  Moreover, the record contains an October 2004 report showing that the Veteran received treatment for his left shoulder which the examiner did not refer to at any time during the April 2016 examination relative to his current diagnosis of left shoulder strain.  As such, the Board is of the opinion that the appellant should be afforded new opinions to address these deficiencies.

Right Knee

Although the Board's November 2015 remand indicated that the Veteran was presumed to be in sound condition upon entry into the Marines, a review of the record indicates that he reported a "trick" or lock knee during his March 1980 enlistment examination.  It also indicated that he underwent right knee surgery prior to his enlistment.    

In the Board's November 2015 remand, it requested that the VA examiner provide opinions to specific questions related to the Veteran's claimed right knee disability.  The April 2016 examiner merely provided an opinion as to direct service connection and did not address the issue of whether the Veteran's right knee disability clearly and unmistakably preexisted service, and if so, whether it clearly and unmistakably did not increase in severity during active duty.  As such, this opinion is also inadequate and the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the April 2016  VA examiner, if available, for a supplemental opinion as to the nature and etiology of any current right and left shoulder disability, including an assessment as to whether any current disability is etiologically related to service.  If the April 2016 examiner is not available, forward the request to another appropriate examiner to provide the requested opinions.  The claims file contained in Virtual VA/VBMS and a copy of this remand must be made available to and be reviewed by the examiner.  A detailed background and clinical history pertaining to right and left shoulder injuries in service and thereafter and symptoms during service and thereafter should be obtained.  

The examiner must identify any present right or left shoulder disorder; then respond to the following inquiries: 

(a)  Is it at least as likely as not (50 percent probability or better) that any right and/or left shoulder disability is related to or had its onset in service.  A complete explanation for the opinions must be provided.

(b)  Is it at least as likely as not (50 percent probability or better) that in the case of arthritis, it manifested to a 10 percent level within the first year after discharge from service ending in April 2006.  A complete explanation for the opinion must be provided.

2.  Forward the Veteran's claims file to the April 2016  VA examiner, if available, for a supplemental opinion as to the nature and etiology of any current right knee disability, including an assessment as to whether any current disability is etiologically related to service.  If the April 2016 examiner is not available, forward the request to another appropriate examiner to provide the requested opinions.  The claims file contained in Virtual VA/VBMS and a copy of this remand must be made available to and be reviewed by the examiner.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnoses of any current right knee disability, and for each disability identified, the examiner should: 

(a)  Indicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty;

(b)  For each knee disability that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service);

(c)  For any knee disability that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the knee disability is related to the Veteran's military service.  

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed knee disability as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  A complete explanation for the opinions must be provided.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


